                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION
    RICK C. SASSO, M.D.,                         )
                                                 )
          Plaintiff,                             )
                                                 )
          v.                                     )   Case No. 3:19-cv-298 JD
                                                 )
    WARSAW ORTHOPEDIC, INC., et al.,             )
                                                 )
          Defendants.                            )

                                    OPINION AND ORDER

        This case is another iteration of a licensing dispute between Dr. Rick Sasso and

Medtronic. In 1999 and 2001, Dr. Sasso licensed certain inventions used in spinal surgery to

Medtronic, 1 which manufactures spinal implants. The parties later disputed the royalty payments

due under those contracts, leading Dr. Sasso to sue in state court. Medtronic tried to remove or

dismiss that action, arguing that the claims relied on issues of patent law subject to the exclusive

jurisdiction of the federal courts. The state and federal courts disagreed, and the action proceeded

in state court to a judgment in Dr. Sasso’s favor.

        Dr. Sasso then filed this follow-on action in state court, seeking to compel an audit and to

recover any royalties that came due after the period encompassed in the state judgment.

Medtronic asserted counterclaims and removed this action, again arguing that the claims invoke

exclusive federal patent jurisdiction. Dr. Sasso moved to remand for lack of subject matter

jurisdiction. The Court grants the motion. None of the claims necessarily raise disputed and

substantial issues of patent law, so the Court lacks subject matter jurisdiction.




1
 The Court uses “Medtronic” to refer to the defendants and their predecessors, as the distinctions
among the entities are immaterial here.
                                 I. FACTUAL BACKGROUND

        Dr. Sasso is a surgeon who has created a number of inventions for use in spinal surgeries.

He has licensed some of those inventions to Medtronic, a spinal implant manufacturer. Two of

those licensing agreements are relevant here. First, in December 1999, Dr. Sasso and

Medtronic’s predecessor entered a licensing agreement for a screw delivery system Dr. Sasso

invented. Pursuant to the agreement, Dr. Sasso transferred his rights to the invention and all

related intellectual property rights to Medtronic. In exchange, Medtronic agreed to pay Dr. Sasso

a royalty of 2.5% of its net sales of the medical device. Section 4 of the agreement called for

those royalties to be paid “until expiration of the last to expire of the patent(s) included in the

Intellectual Property Rights, or seven (7) years from the Date of First Sale of the Medical

Device, if no patent(s) issue.” A separate provision, Section 7, also defined the term of the

agreement, stating that the agreement “shall expire upon the last to expire of the patents included

in Intellectual Property Rights, or if no patent application(s) issue into a patent having valid

claim coverage of the Medical Device, then seven (7) years from the Date of First Sale of the

Medical Device.” A patent application was then filed for the invention, and two patents issued

following that application.

        In July 2001, the parties entered a similar licensing agreement for a different invention,

which they call the “Vertex” system. In this agreement, Dr. Sasso again assigned his interest in

the intellectual property to Medtronic in exchange for royalty payments. The agreement called

for him to receive 2% of the net sales of the medical device for eight years from the date of its

first sale. However, “if the Medical Device is covered by a valid claim of an issued U.S. patent

arising out of the Intellectual Property Rights,” then the royalty payments would be due “for the

life of the patent.”



                                                   2
       A dispute later arose over the royalty payments under those agreements. Dr. Sasso sued

in state court in 2013, alleging that Medtronic breached the 2001 Vertex Agreement. Medtronic

removed the case to federal court, arguing that the breach of contract claim arose under the

federal patent laws because it depended on whether the products were covered by a valid patent.

The court disagreed and remanded the case to the state court, which also denied a motion to

dismiss on that same basis for lack of jurisdiction. Dr. Sasso later amended his complaint in that

case to add a claim for breach of the 1999 Screw Delivery System Agreement. Medtronic again

moved to dismiss, arguing that the claim fell within the exclusive patent jurisdiction of the

federal courts, but the state court disagreed and denied the motion. The case then proceeded to

trial, at which the jury found in Dr. Sasso’s favor as to both agreements and awarded damages of

over $32 million on the Vertex Agreement and almost $80 million on the Screw Delivery System

Agreement. 2

       After the judgment in that case, Dr. Sasso requested an audit to determine if Medtronic

was continuing to make sales of products subject to the agreements and if it was paying royalties

on those sales as required. Medtronic did not oblige, so Dr. Sasso filed suit in state court. His

complaint invoked provisions in both of the agreements that allowed him to conduct audits once

per year, at his own expense, to ensure compliance. The conclusion of his complaint also

requested that the court order Medtronic “to account for and pay additional amounts due if

shown due by the audit.” Medtronic answered and also filed counterclaims. Its counterclaims




2
  In the meantime, Medtronic filed a declaratory judgment action in this Court, contending that
Dr. Sasso was not entitled to any damages on the Screw Delivery System Agreement because the
medical devices were not covered by any valid patent claims. After the state court entered
judgment in Dr. Sasso’s favor on that same issue, the Court declined to entertain the declaratory
judgment action and dismissed that case without prejudice. Medtronic’s appeal from that
judgment is still pending.
                                                  3
seek declaratory judgment that Dr. Sasso is not entitled to conduct audits and is not entitled to

further royalties. The basis for those claims is that the agreements have each terminated because

no valid patent covers any medical devices subject to those agreements. Medtronic then filed a

notice of removal to this Court, asserting that both Dr. Sasso’s claims and its counterclaims

invoke the exclusive patent jurisdiction of the federal courts. Dr. Sasso disagrees and moved to

remand this case to state court.

                                   II. STANDARD OF REVIEW

        Federal district courts have exclusive jurisdiction over “any civil action arising under any

Act of Congress relating to patents[.]” 28 U.S.C. § 1338(a). This applies most plainly when

federal law creates the cause of action asserted, such as when a party sues for patent

infringement. Gunn v. Minton, 568 U.S. 251, 257 (2013). The Supreme Court has also

recognized narrow circumstances in which even causes of action created by state law will arise

under an Act of Congress relating to patents. Id. In Gunn v. Minton, the Supreme Court outlined

a four-part test for those claims: “federal jurisdiction over a state law claim will lie if a federal

issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution

in federal court without disrupting the federal–state balance approved by Congress.” 568 U.S. at

258.

        A patent issue is “necessarily raised” only if “patent law is a necessary element of one of

the well-pleaded claims.” Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 809

(1988). “If ‘on the face of a well-pleaded complaint there are reasons completely unrelated to the

provisions and purposes of the patent laws why the plaintiff may or may not be entitled to the

relief it seeks,’ then the claim does not ‘arise under’ those laws.” Id. (quoting Franchise Tax Bd.

v. Const. Laborers Vacation Tr., 463 U.S. 1, 26 (1983)) (internal alterations omitted). “Thus, a

claim supported by alternative theories in the complaint may not form the basis for § 1338(a)
                                                   4
jurisdiction unless patent law is essential to each of those theories.” Id. In other words, if a claim

rests on both patent and non-patent theories, then patent law is not necessarily raised and the

claim does not invoke federal patent jurisdiction.

       “Substantial” also has a narrow meaning in this context. A patent issue is not substantial

just because it is important to the parties in the immediate suit; “that will always be true when the

state claim necessarily raises a disputed federal issue[.]” Gunn, 568 U.S. at 260. Instead, the

substantiality elements looks to “the importance of the issue to the federal system as a whole.”

Id. The Federal Circuit has identified several factors that inform this inquiry. Inspired Dev. Grp.,

LLC v. Inspired Prods. Grp., LLC, 938 F.3d 1355, 1364 (Fed. Cir. 2019). It has held that a

“substantial federal issue is more likely to be present if: (a) a pure issue of federal law is

dispositive of the case, (b) the court’s resolution of the issue will control numerous other cases,

[or] (c) the Government has a direct interest in the availability of a federal forum to vindicate its

own administrative action.” Id.

                                         III. DISCUSSION

       Medtronic argues that both Dr. Sasso’s claims and its counterclaims trigger federal patent

jurisdiction for both the 1999 Screw Delivery System Agreement and the 2001 Vertex

Agreement. Dr. Sasso’s claims seek audits under both agreements, and also seek an order

requiring Medtronic to pay any additional amounts if shown due by the audits. Medtronic’s

counterclaims seek declarations that Dr. Sasso is not entitled to audits and is not entitled to any

further royalty payments because the agreements have terminated, a question it asserts depends

on the validity and coverage of patents.

       In assessing jurisdiction over a declaratory judgment claim, courts look “not to the

declaratory judgment complaint, but to the action that the declaratory defendant would have

brought.” Lab. Corp. of Am. Holdings v. Metabolite Labs., Inc., 599 F.3d 1277, 1283 (Fed. Cir.
                                                   5
2010) (internal quotation omitted). The Court thus need not distinguish between Dr. Sasso’s

claims and Medtronic’s counterclaims, as even the declaratory judgment counterclaims are

evaluated through the lens of whether the mirror-image claims for affirmative relief would arise

under the patent laws. Id.; Speedco, 853 F.2d at 912. In both instances, the question is whether

Dr. Sasso’s claims against Medtronic invoke patent jurisdiction. The fact that Medtronic would

defend against those claims by raising issues of validity and claim coverage, and has requested

declaratory judgments on the merits of those specific defenses, is thus not controlling. Cedars-

Sinai Med. Ctr. v. Watkins, 11 F.3d 1573, 1578 (Fed. Cir. 1993) (“[A] plaintiff may not satisfy

the well-pleaded complaint rule simply by filing a declaratory judgment complaint that on its

face requires resolution of a question of patent law if a direct complaint for redress would not

otherwise invoke the patent laws.”); Speedco, Inc. v. Estes, 853 F.2d 909, 912 (Fed. Cir. 1988)

(“[I]f, but for the availability of the declaratory judgment procedure, the federal claim would

arise only as a defense to a state created action, jurisdiction is lacking.” (quoting Franchise Tax

Bd., 463 U.S. at 16)); see also Lab. Corp., 599 F.3d at 1282 (“Under the well-pleaded complaint

rule, ‘arising under’ jurisdiction is determined from the plaintiff’s statement of his or her own

claim unaided by anything alleged in anticipation or avoidance of defenses which it is thought

the defendant may interpose.”).

       Accordingly, the Court evaluates, as to each agreement, whether those claims necessarily

raise a disputed and substantial issue of patent law capable of resolution in federal court without

disrupting the federal–state balance approved by Congress.

A.     1999 Screw Delivery System Agreement

       Dr. Sasso first asserts a claim under the 1999 Screw Delivery System Agreement. He

argues that royalty payments are still due, that he is entitled to conduct an audit to verify those

payments, and that Medtronic has breached the contract by failing to make those payments.
                                                  6
Medtronic argues that the agreement terminated years ago and that no further royalty payments

are due.

        This disagreement centers on a dispute over which provision in the Agreement governs

the term of royalty payments. Medtronic argues that the payments’ duration is governed by

Section 7, which refers in part to whether a patent “having valid claim coverage” of the medical

device has issued. If so, the agreement runs for the life of the patent; if not, the agreement

expires seven years from the first sale of the medical device, which has long since passed.

Medtronic argues that the patent claims in question are either invalid or do not cover the products

at issue, so the Agreement terminated already and no further royalties are due. Medtronic thus

argues that this provision requires resolving both the validity and construction of the patent

claims and determining whether the products in question fall within the scope of those claims,

thus triggering patent jurisdiction. See Jang v. Boston Sci. Corp., 767 F.3d 1334 (Fed. Cir. 2014).

        Dr. Sasso disagrees. He argues that the duration of royalty payments is governed instead

by Section 4, which says that payments are due “until expiration of the last to expire of the

patent(s) included in the Intellectual Property Rights,” or for seven years from the date of the

first sale “if no patent(s) issue.” Under that provision, the only relevant factors are the fact that a

patent issues and the date it expires; unlike Section 7, it does not refer to whether a patent has

“valid claim coverage.” Thus, Dr. Sasso argues, his claim does not require resolving any issues

of patent law—if (as is undisputed) a patent issued, then royalty payments are due for the life of

the patent, regardless of whether the patent is later determined to be invalid or whether any

products fall within its coverage. Under that theory, it would not be necessary to resolve any

issues of patent law. See Inspired Dev., 938 F.3d at 1363.




                                                   7
        The existence of this threshold dispute over contract interpretation—an issue of state

law—shows that the patent issue is not “necessarily raised.” A patent issue is necessarily raised

only if patent law is necessary to every theory of relief, Christianson, 486 U.S. at 810, and Dr.

Sasso’s primary theory (indeed, the only theory he asserts in his complaint) does not raise a

question of patent law. Medtronic argues that its interpretation is correct and Dr. Sasso’s is

wrong, so the agreement as properly understood requires valid claim coverage. But that is just an

argument that the non-patent theory should be resolved in Medtronic’s favor on the merits. That

doesn’t change the fact that Dr. Sasso asserts a non-patent theory as his theory of relief. That

theory is not frivolous, either. To the contrary, the state court agreed with Dr. Sasso and held that

the “amount of money to be paid under the Agreement and the term depend on the issuance of

patents and their expiration, not their validity.” [DE 20-22].

        This Court need not decide whether that was right or wrong. Deciding whether patent law

is necessarily raised does not require a court to adjudicate any non-patent theories to see if the

plaintiff will prevail on those bases; the inquiry looks to the “well-pleaded complaint, not the

well-tried case.” Christianson, 486 U.S. at 814. And if, on the face of a well-pleaded complaint,

“there are reasons completely unrelated to the provisions and purposes of the patent laws why

the plaintiff may or may not be entitled to the relief it seeks,” the patent issue is not necessarily

raised. Id. at 810. The fact that Dr. Sasso asserted a non-patent theory as the basis for his claim is

thus enough to defeat this element, even though he may or may not ultimately be entitled to relief

on that theory. 3



3
  Though disputes over contract interpretation can sometimes be resolved at the pleading stage,
they will sometimes require extrinsic evidence and have to be resolved at trial. Allstate Ins. Co.
v. Watson, 195 S.W.3d 609, 612 (Tenn. 2006) (“[W]hen a contract provision is ambiguous, a
court is permitted to use parol evidence, including the contracting parties’ conduct and
statements regarding the disputed provision, to guide the court in construing and enforcing the
                                                   8
        The fact that the parties actually litigated patent issues in the state case does not show

otherwise. Again, a patent issue is not “necessarily raised” if a claim rests on both patent and

non-patent theories. NeuroRepair, Inc. v. The Nath Law Grp., 781 F.3d 1340, 1345 (Fed. Cir.

2015) (“A plaintiff’s right to relief for a given claim necessarily depends on a question of federal

law only when every legal theory supporting the claim requires the resolution of a federal issue.”

(quoting Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816 (4th Cir. 2004) (en banc))). A claim

with both those theories can thus proceed in state court. The patent theory will still have to be

litigated, though. That might require the state court to issue claim-construction rulings or decide

the validity of a patent. But necessarily raised does not mean actually raised, so the fact that

patent issues were actually litigated and decided in state court does not mean that the patent

issues were necessarily raised in the relevant sense. Speedco, 853 F.2d at 913 (“[S]tatutory

limitations on the jurisdiction of . . . the federal district courts, in conjunction with the well-

pleaded complaint rule, can and do result in state courts resolving patent issues.”); see Lab.

Corp., 599 F.3d at 1285. Here, Dr. Sasso is pursuing a theory that does not depend on the

resolution of a federal issue—that the term of royalty payments is governed by Section 4 of the

agreement, which looks only to the fact that a patent issued and the date it expires—so the patent

issue is not necessarily raised. That distinguishes this case from Jang, on which Medtronic

heavily relies, as it was undisputed there that the royalties turned on the coverage of patents.

Jang, 767 F.3d at 1136 (“Jang’s right to relief on the contract claim as asserted in the complaint

depends on an issue of federal patent law—whether the stents sold by petitioners would have

infringed Jang’s patents.” (internal quotation and alterations omitted)).




contract.”). Having to resolve those sorts of merits questions as part of a court’s jurisdictional
inquiry would thus be anomalous and impractical.
                                                   9
       Medtronic also argues that patent issues affect the scope of products subject to the royalty

payments, but patent issues are even farther removed from that question. Under the agreement,

royalty payments are due on net sales of the “Medical Device.” Medical Device is defined as any

device including the “Invention,” which in turn is defined as “any product, method or system

relating to a facet screw instrumentation and a headless facet screw fixation system . . . .” Those

provisions do not refer to patents at all, much less to the validity or coverage of any patents. The

patent application or other patent-related documents may well provide evidence of what the

Invention was, but the Invention is not defined by reference to the existence or coverage of any

patents, so patent issues are not necessarily raised in that sense, either. Lab. Corp., 599 F.3d at

1284 (“[T]he mere presence of a patent as relevant evidence to a claim does not by itself present

a substantial issue of patent law.”); Bd. of Regents, Univ. of Tex. Sys. v. Nippon Tel. & Tel.

Corp., 414 F.3d 1358, 1365 (Fed. Cir. 2005).

       In addition, there has been a development since the state case was filed that

independently precludes jurisdiction in this case: Medtronic petitioned the patent office to

invalidate the relevant claims of its own patents, which the patent office did. Thus, there is no

longer any dispute about the validity of those patent claims. To the extent Dr. Sasso’s claims

require the patent claims to be valid, the patent office has already decided they are not. For the

same reason, patent questions are not “substantial” in the relevant sense. Medtronic is not going

to file infringement suits on patent claims it asked to invalidate, so a decision in this case would

not control any other cases, and allowing this suit to proceed in state court would not create any

risk of inconsistent judgments. Jurisdiction is evaluated based on the facts as they existed at the

time a complaint was filed, so the patents’ invalidation may not affect whether the state court had

jurisdiction in the previous action. Jang, 767 F.3d at 1338. The patents were invalidated before



                                                 10
this action was filed, though, so that development does factor into the jurisdictional analysis in

this case. 4

        Medtronic’s only response on that point is to note that it didn’t ask to cancel some other

claims in the relevant patents. It thus suggests that Dr. Sasso might choose to pursue those patent

claims if necessary. However, Medtronic cancelled all of the patent claims that Dr. Sasso

pursued at trial in the state case. To the extent there are other patent claims he might invoke,

Medtronic has not shown how those patents claims are necessarily raised in this case, and the

fact that Dr. Sasso proceeded to trial without them—and won—indicates they are not. This point

further illustrates that the real crux of this case is an issue of contract interpretation: if Dr. Sasso

is right, then questions of validity and claim coverage don’t matter, and if Medtronic is right, the

patent issues have likely already been decided. The possibility that Dr. Sasso would invoke a

peripheral patent claim as a fallback argument in the event he loses on that issue does not mean

that patent law is necessarily raised in this action. The Court therefore finds that the claims

relating to the 1999 Screw Delivery System Agreement do not invoke federal jurisdiction under

§ 1338. 5

B.      2001 Vertex Agreement

        Dr. Sasso also seeks an audit and further royalty payments under the 2001 Vertex

Agreement. Unlike the 1999 Screw Delivery System Agreement, there is no dispute that


4
  For that reason, the Court declines to wait further on the Federal Circuit’s decision in the
related declaratory judgment case, as Medtronic proposes in part in its motion to stay. If the
Federal Circuit were to hold in that case that patent jurisdiction is not present, that would further
support this outcome. But even a holding to the contrary would not necessarily control in this
case. The patents were invalidated after the suit underlying that appeal was filed, and thus would
not affect the existence of jurisdiction in that case, but would still be relevant in this case.
5
 Dr. Sasso offers other arguments in support of remand, including that res judicata provides an
additional theory on which he could prevail on the merits in this case without having to resolve
any patent issues. The Court need not reach those other arguments, though.
                                                   11
royalties under the 2001 Vertex Agreement depend on whether the devices are “covered by a

valid claim of an issued U.S. patent.” Also unlike the previous agreement, though, there is also

no dispute that the devices at issue in this agreement are covered by at least one valid patent—

Medtronic admits that its ’621 patent is valid and covers the devices.

        The dispute, rather, is whether the ’621 patent is encompassed in the Agreement. The

Agreement provides for royalty payments on products covered by a valid claim of an issued

patent “arising out of the Intellectual Property Rights.” Medtronic argues that the ’621 patent is

not included because the only patent referred to in the Intellectual Property Rights provision is an

application for what became the ’491 patent. Dr. Sasso disagrees and argues that the agreement

defines the Intellectual Property Rights broadly. He notes that “Intellectual Property Rights” is

defined to include not only patents, but also “any and all know-how, technology and any other

intellectual property right with respect to the Invention.” The Invention, in turn, includes “any

know-how, and/or technical information relating to the posterior cervical rod system in the

possession of Dr. Sasso, or hereinafter developed by Dr. Sasso in the course of his providing

services to [Medtronic] pursuant to Section 6,” which requires Dr. Sasso to assist in developing

and evaluating the devices. Dr. Sasso argues that the ’621 patent falls within those broad

definitions and arises out of those Intellectual Property Rights, such that royalties are due for the

life of that patent.

        Regardless of which side prevails on this issue, resolving this dispute does not require

resolving any disputed patent issues; it depends entirely on the interpretation of a contract and its

application to a particular set of facts. As with the previous agreement, Medtronic argues that Dr.

Sasso should lose on the merits of this theory. It hasn’t argued, however, that resolving this

theory requires deciding a patent issue that is “actually disputed”—the second element of Gunn’s



                                                 12
jurisdictional test. Medtronic admits that the ’621 patent is valid and covers the devices in

question, and defends this theory solely on contractual grounds. This theory thus does not require

the resolution of any disputed patent issues. Granted, Dr. Sasso also argues in the alternative that

the devices are covered by other valid patents, so patent issues may have to be litigated to resolve

those alternative theories. Speedco, 853 F.2d at 913. But because Dr. Sasso has offered at least

one theory that does not require resolving a disputed issue of patent law, this claim does not

necessarily raise a patent issue that is both actually disputed and substantial. Inspired Dev., 938

F.3d at 1363; Lab. Corp., 599 F.3d at 1285.

       The Court therefore finds, consistent with the decisions of the state and federal courts on

this identical question in the previous case, that this claim does not invoke patent jurisdiction

under § 1338. And because there is no basis for federal subject matter jurisdiction over any of the

claims in this case, the Court remands this case to state court. 28 U.S.C. § 1447(c).

C.     Attorney Fees

       Dr. Sasso finally requests an award of attorney fees. By statute, “An order remanding the

case may require payment of just costs and any actual expenses, including attorney fees, incurred

as a result of the removal.” 28 U.S.C. § 1447(c). The Supreme Court has held that absent unusual

circumstances, “courts may award attorney’s fees under § 1447(c) only where the removing

party lacked an objectively reasonable basis for seeking removal.” Martin v. Franklin Capital

Corp., 546 U.S. 132, 141 (2005). The Court does not find that to be the case here. Although the

Court disagrees with Medtronic that this case invokes patent jurisdiction, the jurisdictional issues

in this case are difficult and complex and are still being litigated in state and federal courts of

appeals. Medtronic’s arguments, though unsuccessful, were not objectively unreasonable, and

the Court does not find that an award of attorney fees is appropriate.



                                                  13
                                      IV. CONCLUSION

       The Court GRANTS Dr. Sasso’s motion to remand [DE 19] and REMANDS this action

to Kosciusko Superior Court based on a lack of subject matter jurisdiction. The Court declines to

rule on the pending motion to stay or motion to dismiss as to Medtronic plc, as those matter are

more appropriately addressed by the state court on remand.

       SO ORDERED.

       ENTERED: March 4, 2020

                                                    /s/ JON E. DEGUILIO
                                             Judge
                                             United States District Court




                                               14
